
	

114 S2743 IS: Farm Payment Loophole Elimination Act of 2016
U.S. Senate
2016-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2743
		IN THE SENATE OF THE UNITED STATES
		
			April 5, 2016
			Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to repeal a loophole for payment limitations.
	
	
 1.Short titleThis Act may be cited as the Farm Payment Loophole Elimination Act of 2016. 2.Repeal (a)In generalSection 1604 of the Agricultural Act of 2014 (7 U.S.C. 1308–1 note; Public Law 113–79) is amended—
 (1)by striking subsection (c); and (2)by redesignating subsections (d) through (g) as subsections (c) through (f), respectively.
 (b)ApplicationThe Secretary of Agriculture shall apply the amendments made by subsection (a) beginning with the 2017 crop year.
			
